Exhibit 10.54

KEY TERMS OF COMPENSATION ARRANGEMENTS FOR

NAMED EXECUTIVE OFFICERS FOR FISCAL 2009

The named executive officers of The Gymboree Corporation (the “Company”) each
receive an annual salary, are eligible to participate in the Company’s annual
Bonus Plan, equity compensation plan and 401K plan, and receive medical, dental
and vision insurance benefits. They are also eligible for benefits under the
Company’s Amended and Restated Management Change of Control Plan, including a
payment equal to a multiple of annual compensation (as specified below), and
benefits under the Company’s Amended and Restated Management Severance Plan,
including a severance payment equal to 100% of base salary. Individual
compensation terms for the Company’s 2009 fiscal year are set forth below.

 

Name and Principal Position

   Base
Salary    Target
Bonus
Payout*     Change of
Control
Multiple**  

Matthew K. McCauley

Chairman and CEO

   $ 637,500    —       300 %

Blair W. Lambert

COO/CFO

   $ 338,800    —       300 %

Kip M. Garcia

President

   $ 374,000    —       300 %

Marina Armstrong

SVP, HR and Play & Music and Secretary

   $ 338,800    —       300 %

Lynda G. Gustafson

VP, Corporate Controller

   $ 207,000    40 %   200 %

 

* Designated as a percentage of base salary. For fiscal 2009, based on the
economic environment and the anticipated challenges to the Company’s business,
management requested that participation in the annual Bonus Plan be suspended
for Messrs. McCauley, Lambert and Garcia and Ms. Armstrong, and the Compensation
Committee agreed. Incentive compensation for these senior executives for fiscal
2009 will consist solely of performance-based restricted stock.

 

** Designated as a percentage of base salary and average bonus for prior three
full fiscal years.